Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to claims received 2/11/2021. Claims 1, 5, 10, 14, and 19 are amended. Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments on pages 8 and 9 with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 2014/0111597), hereafter known as Anderson, in view of Frank (US Patent Application 2005/0125541), hereafter known as Frank.
Regarding claim 1, Anderson teaches a method for sharing contacts groups, the method comprising: 

receiving first user input from a first participant (i.e. facilitator) of the participants, wherein the first user input identifies a first selection of the participants comprising at least one of the participants (Anderson: Abstract, [0061], [0065], [0072]. The video conferencing event facilitator identifies and selects participants of the video conferencing event to form a subgroup creating a breakout video conference); 
including the first contact information in a first contacts group (Anderson: Abstract, Fig. 5 ‘510’, [0020], [0068 – 0070], [0122 – 0123], [0127], [0158 – 0159]. Subgroups formation consists of creating breakout subgroups consisting of a subset of the main conferencing participants. The subgroup includes a participant panel 510 with participant names); and 
providing the first contacts group to a selection of one or more users for inclusion in respective contacts lists of the one or more users (Anderson: [0222]. Subgroup members are provided list of subgroup participants. The facilitator adds this grouping of participant contacts to the list of defined groups for later user).
Anderson fails to expressly disclose obtaining first contact information for the first selection of the participants, wherein an item of the first contact information indicates a communication mode of a plurality of communication modes and an identifier for initiating a communication in the communication mode, wherein the item is associated with a participant of the first selection of the participants.
However, in the same field of endeavor, Frank shows obtaining first contact information for the first selection of the participants (Frank: Fig. 1 ‘12’, ‘28’, Fig. 3, Fig. 3A, [0050], [0055]. User 12 obtains contact information of user 28 by selecting the user from a list of known persons), wherein an item of the first contact information (i.e. GUI 102) indicates a communication mode (i.e. telephone) of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of Anderson with the obtaining first contact information of Frank because in doing so provides an enhanced communication system by allowing a user to choose the communication mode that provides the best chance of reaching an end user by knowing the end user’s status.

Claims 10 and 19 recite substantially the same features as claim 1 and are distinguishable only by their statutory category (method/apparatus/CRM), and are accordingly rejected on the same basis.

Regarding claim 2, Anderson and Frank show the method of claim 1, further comprising: after providing the first contacts group, receiving second user input, wherein the second user input identifies a second selection of the participants comprising at least one of the participants not already included in the first contacts group (Anderson: Fig. 12a, Step 1207, [0243]. After formation of a subgroup, additional participant can be requested to be added to the subgroup); 

updating the first contacts group with the second contact information (Anderson: Fig. 5 ‘510’, Fig. 14c, [0301 – 0303]. The participant name is displayed in the participant panel 510 used to contact each of the participants during the conferencing event).

Claim 11 recites substantially the same features as claim 2 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Regarding claim 3, Anderson and Frank show the method of claim 1, wherein receiving the first user input comprises: displaying a list of the participants to the first participant (Anderson: Fig. 5 ‘510’, [0166]. The participant name is displayed in the participant panel 510 used to contact each of the participants during the conferencing event); and 
receiving the first selection of the participants from the list of the participants (Anderson: Abstract, Fig. 5 ‘510’, [0020], [0068 – 0070], [0122 – 0123], [0127], [0158 – 0159]. Subgroups formation consists of creating breakout subgroups consisting of a subset of the main conferencing participants. The subgroup includes a participant panel 510 with participant names. The list of participants is received by the user displays and shown to the conference attendees).

Claim 12 recites substantially the same features as claim 3 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.


determining that each participant of the first selection of the participants satisfies the one or more criterion (Anderson [0065], [0070]. Each participant to be added to the dating application is determined to meet specified criterion such as required sex or age for a dating application video conference).

Claim 13 recites substantially the same features as claim 4 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Regarding claim 6, Anderson and Frank show the method of claim 1,further comprising: receiving second user input, wherein the second user input indicates one or more criterion for when first contacts group will expire (Anderson: [0154]. A pre-set time limit is set for the video conference and attendees are shown the remaining time in the conference); and 
including the one or more criterion when providing the first contacts group (Anderson: [0154]. A pre-set time limit is set for the video conference and attendees are shown the remaining time in the conference).

Claims 15 and 20 recite substantially the same features as claim 6 and are distinguishable only by their statutory category (method/apparatus/CRM), and are accordingly rejected on the same basis.



Claim 16 recites substantially the same features as claim 7 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.

Regarding claim 8, Anderson and Frank show the method of claim 1, wherein providing the first contacts group comprises: 
providing an instruction to a contact information storage system to share the first contacts group with each user of the selection of one or more users, wherein the contact information storage system includes the first contacts group in a contacts list for each respective user of the selection of one or more users that has a contacts list stored in the contact information storage system (Anderson: Fig. 5 ‘510’, Fig. 7, Abstract, [0159 - 0160]. The video conference facilitator creates a subgroup which is displayed to each of the participants).

Claim 17 recites substantially the same features as claim 8 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Frank as applied to claims 1 and 10 above, and further in view of Yamada (US Patent Application 2010/0240394), hereafter known as Yamada.
Regarding claim 5, Anderson and Frank show the method of claim 1.
Anderson and Frank fail to expressly disclose wherein obtaining the first contact information comprises: identifying one or more work related items of contact information from a set that includes non-work related items of contact information. 
However, in the same field of endeavor, Yamada (2010/0240394) shows wherein obtaining the first contact information comprises: identifying one or more work related items of contact information from a set that includes non-work related items of contact information (Yamada: Fig. 2 ‘11’, ‘16a’, Fig. 3, [0054]. Control unit 11 retrieves addresses of a home and office registered in the address book 16a. Address book includes office contact information such as telephone number, email address and mail address, and home contact information such as telephone number, email address and mail address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of Anderson and Frank with the identifying of Yamada because in doing so provides an enhanced communication system by allowing additional ways to reach out and contact a person they wish to communicate with, utilizing not only their work contact information but also their home phone, email and address information providing a higher level of user experience.

	Claim 14 recites substantially the same features as claim 5 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Frank as applied to claims 8 and 17 above, and further in view of Kedikian (US Patent 7,916,976), hereafter known as Kedikian.
Regarding claim 9, Anderson and Frank show the method of claim 8.
Anderson and Frank fail to expressly disclose wherein the contact information storage system provides a link to access the first contacts group to respective users of the one or more users that do not have a contacts list in the contact information storage system.
However, in the same field of endeavor, Kedikian shows wherein the contact information storage system provides a link to access the first contacts group to respective users of the one or more users that do not have a contacts list in the contact information storage system (Kedikian: Fig. 3 ‘321’, Col 7 lines 31 – 39. Contacts icon 321 provides a link for user to access contact list). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving of Anderson and Frank with the link of Kedikian because in doing so provides an enhanced communication system by allowing an easy to select link for a user to display their contact list when communicating with one of their contacts.

Claim 18 recites substantially the same features as claim 9 and is distinguishable only by their statutory category (method/apparatus), and is accordingly rejected on the same basis.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/S.J.H/Examiner, Art Unit 2451       


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451